Case 8:20-cv-00268-JVS Document 11 Filed 05/11/20 Page 1 of 1 Page ID #:154
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES - GENERAL
 Case No.     SACV 20-00268JVS                                         Date     May 11, 2020
 Title        In re Dana Kim Shelton


 Present: The Honorable      JAMES V SELNA, U.S. DISTRICT JUDGE
            Lisa Bredahl                               Not Present
            Deputy Clerk                       Court Reporter / Recorder                Tape No.
         Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
               Not Present                                                Not Present
 Proceedings:              [IN CHAMBERS] ORDER TO SHOW CAUSE RE
                           DISMISSAL FOR LACK OF PROSECUTION


      On April 30, 2020 this Court issued an Order to Show Cause [Dkt 9] why this case
should not be dismissed for lack of prosecution. On May 8, 2020, the Appellant responded
[Dkt 10.]

       The Appellant states that “Material documents from the foregoing material cases are
not available until at least May 22, 2020".

       Although the Court is unsure why the having the certificate of readiness issued
requires further documents, the Court continues the Order to Show Cause re Dismissal for
Lack of Prosecution to June 30, 2020 to have the certificate of readiness issued by the
Bankruptcy Court.




                                                                                           :      0

                                                         Initials of Preparer
                                                                                lmb




                                             CIVIL MINUTES - GENERAL
                                                     Page 1 of 1
